Citation Nr: 0105620	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  96-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for residuals of VA surgery for 
Dupuytren's contracture of the left hand.

(The claim of entitlement to a waiver of recovery of an 
overpayment of Department of Veterans Affairs disability 
pension benefits, in the remaining amount of $2,000.00, is 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

A review of the record reveals that the veteran was scheduled 
for a VA Travel Board hearing in September 2000, although he 
failed to report for that hearing.  The veteran was notified 
of that scheduled hearing by VA letter dated in August 2000, 
which was sent to the veteran's address of record.  However, 
that letter was later returned as undeliverable.  Notations 
in the claims file around that time indicate that the RO 
attempted to call the veteran, but his phone was 
disconnected.  In a December 2000 Report of Contact, the RO 
contacted the veteran's representative for information as to 
the veteran's location.  However, the representative 
indicated that he was also unable to reach to veteran, and he 
had no current address or phone number for the veteran.  The 
Board finds that the RO made adequate efforts to locate the 
veteran, and the Board will proceed with this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not incur additional left hand disability 
as a result of his September 1991 VA surgery for Dupuytren's 
contracture of the left hand.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for residuals of 
VA surgery for Dupuytren's contracture of the left hand have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.358 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the record 
contains a medical opinion pertinent to the issue on appeal, 
as well as numerous treatment records regarding the veteran's 
left hand disability.  There do not appear to be any 
pertinent treatment records that have not yet been associated 
with the veteran's claims file.  As such, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997.  
However, for claims filed prior to October 1, 1997, as is the 
present case, a claimant is not required to show fault or 
negligence in medical treatment.  See generally Brown v. 
Gardner, 513 U.S. 115 (1994); see also Karnas, 1 Vet. App. at 
312-13.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2000).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (2000).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(2000).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2000).

In the present case, the veteran has asserted that the 
September 1991 VA surgery for his preexisting left hand 
disability had the effect of exacerbating this disability, as 
opposed to improving it.  This contention is reflected in the 
testimony from the veteran's September 1995 VA hearing and in 
multiple lay statements of record.

A review of the medical evidence of record reveals that 
following reports of pain, decreased moment, and contractions 
of the left little and ring fingers, the veteran underwent a 
left hand Dupuytren contracture release of the middle, ring, 
and little fingers in September 1991 at a VA facility.  The 
report of this surgical procedure indicates that in the 
recovery room, the veteran had a capillary refill of less 
than two seconds to all digits, although the surgeon was not 
able to assess the neurological damage status because the 
axillary block was still working.  An October 1991 VA 
treatment record indicates that the veteran's surgical wound 
was "now well healed - completely," with improvement in 
finger movement.  

The veteran underwent a VA orthopedic examination in November 
1991, during which he complained of a poor grip in both 
hands.  This poor grip was confirmed upon examination, and 
the diagnoses included rheumatoid arthritis with deformities 
of both hands, on medication with subjective symptoms of pain 
and swelling, and release of Dupuytren's contracture of both 
hands, with tendon release on the left hand and with 
contractures still noted.

A January 1992 VA treatment record indicates that the 
veteran's prior release of Dupuytren's contracture was 
"complicated by wound opening postop - subsequently 
healed."  In June 1992, the veteran underwent a further 
contracture release of the left palm, with multiple Z-
plasties, and the report of this surgery indicates that he 
developed a linear contracture along the ring and middle rays 
of the left palm subsequent to his prior surgery.  The 
veteran was noted to have tolerated the procedure well, with 
no complications.  

In December 1992, the veteran's medical records were reviewed 
by a VA Chief of Orthopedic Surgery, who opined that 
"without any doubt the patient had no increased disability" 
as a result of the September 1991 left hand surgery.  The 
doctor noted that following the surgery, the veteran 
"progressed satisfactory" without any evidence of 
complications.  In conclusion, the VA doctor indicated that 
it was in his opinion that the veteran "has improved from 
the standpoint of his contracture of his Dupuytren's and 
[was] progressing satisfactory."  

The veteran underwent a second VA examination in January 
1998, during which he reported pain and stiffness of the 
joints with cold weather changes and overactivity.  The 
examination revealed that the left hand showed a thickening 
of synovial joints and ulnar deviation.  A hardly visible and 
well-healed scar was shown on the palmar area between the 
index and middle fingers.  There was some evidence of absence 
of sensory functioning, atrophy of muscles, and gripping of 
3/5.  The diagnoses were residuals of Dupuytren's contracture 
surgery for reconstructive surgery of both hands, with 
current partial use of both hands; and rheumatoid arthritis 
joint disease of both hands, with typical deformity of ulnar 
deviation and thickening of synovium noted.

In this case, the veteran has not presented medical evidence 
showing that his September 1991 left hand surgery resulted in 
additional permanent disability.  While surgical 
complications were noted in a January 1992 VA treatment 
record, the hand was also described as healed.  Moreover, the 
veteran's contentions are refuted by the December 1992 
opinion of a VA doctor who had an opportunity to review the 
veteran's relevant surgical and treatment records.  None of 
the records associated with the claims file subsequent to 
that December 1992 opinion contradict the findings in that 
opinion.

The only other evidence of record in support of the veteran's 
claim is his own lay opinion, described above.  However, the 
Board would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. at 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred 
additional left hand disability as a result of his September 
1991 VA surgery for Dupuytren's contracture.  Therefore, the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for this disability must be denied.  
In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 


ORDER

The claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for residuals of VA surgery 
for Dupuytren's contracture of the left hand, is denied.


		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 



